Citation Nr: 1420720	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, awarded service connection for PTSD and assigned an initial 30 percent evaluation effective June 25, 2008.  Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina. 

In a February 2010, a decision review officer (DRO) assigned an increased 50 percent evaluation for PTSD effective June 25, 2008, the original date of service connection.  The disability was also recharacterized as PTSD with alcohol abuse. 

The Veteran's June 2009 notice of disagreement (NOD) included an appeal with respect to the May 2009 denial of service connection for hypertension.  Service connection for hypertension was granted in a February 2010 rating decision with an initial 10 percent evaluation assigned effective June 25, 2008.  The award of service connection constitutes a full grant of the disability on appeal and the claim for service connection for hypertension is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an increased initial rating is warranted for service-connected PTSD as the disability is productive of symptoms that are more severe than those contemplated by the current 50 percent evaluation.  The Veteran was last afforded a VA examination to assess his PTSD in March 2009.  At that time, his PTSD was characterized as mild with symptoms that had little impact on occupational functioning.  In an April 2010 statement, the Veteran reported experiencing severe PTSD symptoms that could force him to retire from his job as a teacher.  He complained of angry outbursts and treating his stress and anxiety with alcohol consumption.  The Board finds that the Veteran has described symptoms that are more severe than those observed by the March 2009 VA contract examination and the Veteran's representative requested a new VA examination in an April 2014 informal hearing presentation.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a VA examination is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD with alcohol abuse.  The claims folder must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

2.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



